DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/11/2020 has been entered and fully considered by the examiner. 
Claim 1 has been amended. Claim 2 has been canceled. Claims 9-12 have been added. Claims 1, and 3-12 are currently pending in the application with claim 1 being the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103(a) as obvious over Hong et al. (U.S. 2014/0275852) hereinafter “Hong” in view of Igaki et al. (U.S. Patent No. 5,088,817) hereinafter “Igaki”.
Regarding claim 1, Hong discloses a living body information sensor configured to be attached to a living body and to generate information related to the living body [see abstract of Hong], the living body information sensor comprising: 
[see [0142] the LED green light sources] and second light see [0415] of Hong and FIG. 17A]; 
a light receiving unit including a first optical sensor, the light receiving unit being configured to output a signal of a level in accordance with intensity of incoming light; [see [0141] of Hong; light detector]
 a controller configured to receive the signal output from the light receiving unit to generate the information related to the living body [see [0036]; circuitry to determine user’s heart rate based on the output of photodetectors], when the living body information sensor is attached to the living body, light emitted from the light emitting unit being reflected off the living body and entering the light receiving unit,[see [0039] of Hong]
 the first optical sensor being configured to output a first signal of a level in accordance with intensity of the first light entering the light receiving unit [see [0142] of Hong; the light in the green spectrum is the first light used to detect heart rate of the user], a second optical sensor being configured to output a second signal of a level, and the controller being configured to: determine, based on the second optical sensor signal, whether or not the living body information sensor and a surface of the living body are in close contact with each other [see [0415] of Hong and FIG. 17A] ; and generate the information related to the living body based on the first signal obtained when the living body information sensor and the surface of the living body are in close contact with each other [see [0415] and FIG. 17A; if the detector detects off wrist state, it does not detect light for PPG anymore].  
[see [0415] of Hong].  
Hong does not discloser wherein the second light is blue light.
Igaki, directed towards proximity detection of live object using blue light [see abstract of Igaki] discloses that the second light is blue light based on which the proximity of a living body to the sensor is determined. [see column 2, lines 24-40 of Igaki]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the second light of Hong and use blue light to detect proximity to a living body according to the teachings of Igaki in order to since the wavelength of blue light is most sensitive in detecting reflections due to proximity to a skin [see column 2, lines 24-40 of Igaki]
that Regarding claim 3, Hong further discloses that the light emitted from the light emitting unit further includes third light, the light receiving unit further includes a third optical sensor configured to output a third signal of a level in accordance with intensity of the third light entering the light receiving unit, and the controller is configured to generate the information related to the living body based on the first signal and the third signal that are obtained when the living body information sensor and the surface of the living body are in close contact with each other. [see [0141]-[0143] of Hong; the first light is the green light and the third light is the red light] 
claim 5, Hong further discloses that the first light is green light and the third light is red light. [see [0141]-[0143] of Hong; the first light is the green light and the third light is the red light] 
Regarding claim 6, Hong further discloses a substrate on which the light emitting unit, the light receiving unit and the controller are formed [see FIG. 3A; the flexible PCB is the substrate]; a first light shielding wall formed so as to surround the light emitting unit and the light receiving unit along an outer periphery of the substrate [see FIG. 3A; the light blocking material on the sides of the LED light source is the first shielding well] ; and a second light shielding wall partitioning space provided by the substrate and the first light shielding wall into space in which the light emitting unit is located and space in which the light receiving unit is located [the shielding wall separating the detector from the LED lights is the second wall].  
Regarding claim 7, Hong further discloses that in the information related to the living body is a heart rate [see abstract of Hong].  
Regarding claim 9, Hong further discloses a first lens disposed so as to intersect a path of light emitted by the light emitting unit [see [0144 of Hong]; and a second lens disposed so as to intersect a path of light to be received by the light receiving unit,[see [0145] of Hong] 
Hong does not specifically disclose the distance between the light emitting unit and the first lens in comparison to the distance between the second lens and light receiving unit.
 However, it would have been obvious to a person of ordinary skill level at the time of the filing of the invention to change the distances such that a distance between In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103(a) as obvious over Hong et al. (U.S. 2014/0275852) hereinafter “Hong” in view of Igaki et al. (U.S. Patent No. 5,088,817) hereinafter “Igaki” as applied to claim 3 above, and further in view of De Haan et al. (U.S. 2014/0206965) hereinafter “De Haan”.
Regarding claim 4, Hong as modified by Igaki discloses a controller configured to generate the information related to the living body [see [0142]-[0143] of Hong; the first light is the green/infrared light and the third light is the red light] 
Hong as modified by Igaki however, does not expressly disclose that the controller is configured to generate the information related to the living body based on a difference between the level of the first signal and the level of the third signal.  
De Haan directed towards PPG data acquisition [see abstract of De Haan] discloses that the controller is configured to generate the information related to the living body based on a difference between the level of the first signal and the level of the third signal.[see [0032]-[0039]] 
It would have been obvious to a person of ordinary skill level in the art at the time of filing of the invention to modify the information generation method of Hong as modified by Igaki further and generate information based on a difference between the 

Claim 8 is rejected under 35 U.S.C. 102(a2) as obvious over Hong et al. (U.S. 2014/0275852) hereinafter “Hong” in view of in view of Igaki et al. (U.S. Patent No. 5,088,817) hereinafter “Igaki” as applied to claim 1 above, and further in view of Addison et al. (U.S. 2014/0180042) hereinafter “Addison”.
Regarding claim 8, Hong discloses a light source. [see [0142] of Hong]
Hog as modified by Igaki however, does not disclose emitting white light.
Addison, directed towards PPG monitoring through skin [see abstract of Addison] further discloses that the light emitting unit is a light emitting diode configured to emit white light.[see [0080] of Addison]
It would have been obvious to a person of ordinary skill level in the art at the time of filing of the invention to modify the LED of Hong and make the light source as a single white light instead of several LEDs with different colors.
	
				Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
With regards to the rejection of claim 1 under U.S.C. 103, the applicant has argued that Igaki determines the finger to not be in contact with the sensor when the level of blue light is low while the claim requires the level to be high when the sensor is in contact with the finger.
In response, the examiner notes that the office action does not use Igaki to reject the claim limitation requiring the second light level to be high when the finger is in contact with the sensor. But instead the primary reference Hong was used to show that feature. The Igaki reference was only used to show that the second light is blue light. Therefore, the argument is not valid since Igaki was Not used to show the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793